t c summary opinion united_states tax_court margaret carol burns petitioner v commissioner of internal revenue respondent docket no 5724-05s filed date margaret carol burns pro_se marshall r jones for respondent gale judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and the opinion shall not be treated as a precedent for any other case unless otherwise indicated all subsequent section references are to the internal_revenue_code_of_1986 as in effect for the taxable_year in issue respondent determined a deficiency in petitioner's federal_income_tax for of dollar_figure the sole issue for decision is whether certain payments petitioner received from her former spouse during are includible in petitioner's income under sec_71 background some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts and the exhibits attached thereto at the time the petition was filed petitioner resided in pensacola florida petitioner and william mills burns mr burns were married in date and lived together as husband and wife in a house they mutually owned marital home until their separation around date after their separation mr burns did not reside in the marital home early in petitioner and mr burns discussed and agreed to the terms for dividing their property and divorcing petitioner summarized the general terms of their agreement in a handwritten outline the outline provided inter alia that the marital home was to be sold with percent of the net_proceeds going to petitioner and the remaining percent going to mr burns petitioner would have sole use of the marital home until the sale was complete and mr burns would pay petitioner dollar_figure a month for house yard animals until house sells and dollar_figure a month after house sells until i petitioner can draw ss social_security petitioner took the outline to an attorney who had been retained by her through her legal services plan at work for the purpose of obtaining the couple's divorce petitioner explained the outline to the attorney including the fact that the dollar_figure monthly payment to her from mr burns was to contribute toward the payment of the expenses of the marital home and the couple's mutually owned elderly pets including debt service on the mortgage and the cost of preparing the marital home for sale and was to be taxable to mr burns petitioner further explained that the couple had agreed that the dollar_figure monthly payments by mr burns to petitioner after the marital home was sold until such time as she began receiving social_security_benefits were to be taxable to petitioner the attorney thereafter drafted a marital settlement agreement msa for petitioner and mr burns to review and sign the msa included provisions intended to memorialize the burnses' agreements with respect to the division of all of their marital debts and all of their real and personal_property it also contained provisions whereby petitioner and mr burns relinquished any rights they may have had to each other's retirement accounts pensions profit sharing plans etc and released one another from all other claims and demands of any nature except as provided for in the msa the msa included an integration clause specifying that the msa constituted the parties' entire agreement and that it superseded any prior understanding or agreements between them with respect to the dollar_figure and dollar_figure monthly payment obligations agreed to by petitioner and mr burns the attorney drafted the following provision alimony for the wife the husband agrees to pay to the wife alimony in the amount of dollar_figure per month until such time as the marital home is sold thereafter the husband agrees to pay to the wife alimony in the amount of dollar_figure per month until such time as the wife can legally begin receiving social_security_benefits said payments to be deposited directly into the wife's bank account on reviewing this provision in the msa before signing it petitioner questioned the attorney as to why both payments were labeled alimony when she and mr burns had agreed on different tax treatment for each ie the dollar_figure monthly obligation being taxable to mr burns and the dollar_figure monthly obligation being taxable to her the attorney advised petitioner that the determination of the tax consequences for these payments would be based on how the money was used not on how the payment was labeled in the agreement on the basis of this assurance petitioner signed the msa the msa was thereupon incorporated into and attached to the petition for dissolution of marriage filed by the attorney with the circuit_court of escambia county florida circuit_court on date the circuit_court adopted the msa as the final judgment of dissolution of marriage between petitioner and mr burns toward the end of mr burns sent petitioner a letter stating that he was going to claim the dollar_figure monthly payments as deductible_alimony on his federal_income_tax return and that petitioner would have to pay taxes on it because the payments had been designated alimony in the msa petitioner took mr burns's letter to the attorney who drafted the msa for explanation and assistance the attorney refused to take any corrective action on petitioner's behalf and instead advised petitioner to just sell the house and quit taking bill's money during petitioner received dollar_figure from mr burns pursuant to the terms of the msa ie dollar_figure per month as the marital home remained unsold throughout the money was utilized by petitioner to pay mr burns's portion of the debt service on the mortgage taxes insurance maintenance and repairs with respect to the marital home and for veterinary care for the pets respondent determined that the dollar_figure petitioner received from mr burns was includible in her income under sec_71 petitioner made a formal complaint with the florida bar against the attorney who drafted the msa in date the grievance committee of the florida bar recommended on the basis of its review of the attorney's conduct in preparing the msa and later refusing to assist petitioner when requested that the attorney receive an admonishment for minor misconduct and be required to attend a continuing legal education program sponsored by the american academy of matrimonial lawyers the grievance committee's report concluded that the attorney had failed to competently and diligently represent petitioner by properly wording the language of the marital settlement agreement so that the non-marital payments would not be taxed as income to her after the entry of the final judgment discussion for federal_income_tax purposes an alimony_or_separate_maintenance_payment is any payment in cash if a such payment is received by or on behalf of a former spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under sec_71 and not allowable as a deduction under sec_215 c the payee spouse and the payor spouse are not members of the same household at the time the payment is made and d there is no liability to make any such payment or a substitute for such payments in cash or a divorce_or_separation_instrument means a a decree of divorce or separate_maintenance or any written instrument incident to such decree b a written_separation_agreement or c a decree not described in a requiring a spouse to make payments for the support or maintenance of the other spouse sec_71 a - c property after the death of the payee spouse sec_71 a - d the test under sec_71 is conjunctive a payment is includible in income as alimony only if all four requirements of sec_71 are met see johnson v commissioner tcmemo_2006_116 jaffe v commissioner tcmemo_1999_196 the characterization of the payments as alimony in the divorce_or_separation_instrument does not affect their treatment for federal_income_tax purposes the test is whether the foregoing requirements are satisfied 102_f3d_842 6th cir affg tcmemo_1995_183 it is undisputed that the msa satisfies the definition of a divorce_or_separation_instrument see sec_71 the dollar_figure monthly payments at issue herein were made in cash the agreement pursuant to which the payments were made did not expressly designate that they were excludible from petitioner's income and nondeductible by mr burns and petitioner and mr burns were living separate and apart thus the payments received by the qualified divorce instrument must contain a clear direction with regard to tax effect to negate alimony treatment if the payment would otherwise satisfy the requirements of sec_71 see 125_f3d_551 7th cir affg tcmemo_1995_554 see also 112_tc_317 finding clear and express direction from language of the agreement specifying that all property transfers in the settlement agreement including a series of cash payments that would otherwise satisfy sec_71's requirements were to be treated as nontaxable events under sec_1041 affd without published opinion sub nom schutter v commissioner 242_f3d_390 10th cir petitioner from mr burns satisfy the requirements of alimony set out in sec_71 b and c therefore the payments' status as alimony depends upon whether they satisfy sec_71 ie whether mr burns's liability to make the payments would have terminated in the event of petitioner's death petitioner argues that the dollar_figure received from mr burns in was not taxable alimony but was part of the property settlement she and mr burns agreed to regarding the marital home petitioner argues that the msa as drafted by the attorney did not conform to the terms to which she and mr burns agreed specifically petitioner avers that she and mr burns agreed that the dollar_figure monthly payments she received from mr burns until the marital home was sold were to be taxable to mr burns the gravamen of respondent's argument is that the payments made to petitioner pursuant to the msa were alimony because all the requirements of sec_71 a - d are satisfied even if mr burns's dollar_figure monthly payments to petitioner were intended as part of a property settlement and were to be taxable to mr burns respondent argues they are alimony for federal_income_tax purposes as long as the requirements of sec_71 a - d are satisfied given the msa's integration clause respondent argues unless the agreement is reformed by a court of competent jurisdiction so that it designates that the payments are not includible in gross_income by petitioner and not allowable as a deduction by mr burns sec_71 applies and the payments are income to petitioner we disagree with respondent that the payments satisfy the sec_71 requirement that there be no liability to make any such payment for any period after the death of the payee spouse see 123_tc_258 if the payor is liable for any payments after the payee spouse's death none of the payments required under the divorce instrument are alimony sec_1_71-1t q a-10 temporary income_tax regs fed reg date whether such a post- death liability exists may be determined by the terms of the applicable instrument or if the instrument is silent on the matter by looking to state law morgan v commissioner in a departure from pre-1984 law sec_71 does not require that deductible includible alimony payments be periodic in nature that the amount to be paid must be fixed in the agreement or that the payments be intended for spousal maintenance and support sec_71 makes no distinction between transfers of cash meant to provide support or cash transfers meant to divide marital assets so long as the payments meet the sec_71 requirements see estate of goldman v commissioner supra sec_71 as amended by the deficit_reduction_act_of_1984 publaw_98_369 98_stat_795 required that the continued u s kean v commissioner tcmemo_2003_163 affd 407_f3d_186 3d cir gilbert v commissioner tcmemo_2003_92 affd sub nom 94_fedappx_126 3d cir as the msa does not explicitly address mr burns's liability to make the dollar_figure monthly payments in the event of petitioner's death we must determine his post mortem obligations under florida law under florida law where as here no minor children are involved periodic_payments incident_to_divorce are generally either alimony which is in the nature of support and terminates on the death of either spouse by operation of law absent express agreement to the contrary or part of property settlement rights which are vested and survive the death of either former spouse7 see o'malley v pan am bank n a so 2d fla the description of the payment sec_5 continued qualified divorce instrument specifically provide that the alimony obligation would cease at the payee's death in the tax_reform_act_of_1986 publaw_99_514 sec b 100_stat_2853 congress amended sec_71 to eliminate the specific writing requirement where alimony terminates at the payee's death or remarriage by operation of state law effective for payments made under_a_divorce_or_separation_instrument entered or executed after date see eg eagan v eagan so 2d fla dist ct app ford v first natl bank so 2d fla dist ct app see eg scholem v scholem so 2d fla dist ct app kuhnke v kuhnke so 2d fla dist ct app as alimony in a divorce_or_separation_instrument is not conclusive fagan v lewis so 2d fla dist ct app citing underwood v underwood so 2d fla to determine whether periodic_payments are alimony or a property settlement florida courts consider the intention of the parties as evidenced by the plain language of their agreement the agreement's overall structure the surrounding circumstances and the agreement's purpose kuhnke v kuhnke so 2d fla dist ct app see also underwood v underwood supra whether periodic_payments constitute support and therefore alimony or a methodology for division of property generally depends upon whether the payments are given in return for a relinquishment of other valuable property rights by the recipient spouse see mcintyre v mcintyre so 2d fla dist ct app citing petty v petty so 2d fla dist ct app draper v draper so 2d fla dist ct app on the basis of florida law we conclude that the dollar_figure monthly payments considered in the context of the msa as a whole were part of a property settlement the msa provided that i the marital home was to be sold ii mr burns was to receive percent of the net_proceeds and iii mr burns was to pay dollar_figure per month until the sale the surrounding circumstances demonstrate that this dollar_figure per month was intended to service mr burns's portion of the mortgage indebtedness and to cover his share of the maintenance taxes insurance and similar expenses of the marital home including sale preparation expenses until such time as the marital home could be sold and the proceeds divided as such the payments were integral to the couple's division of property in addition the payments were subject_to a contingency other than the joint lives of the former spouses ie until such time as the marital home is sold which indicates that they were a property settlement rather than alimony see underwood v underwood supra pincite moreover petitioner relinquished other valuable property rights in the msa which supports the same conclusion indeed on very similar facts wherein periodic_payments were to be made for the purpose of maintaining the marital residence until it was sold the payments were held to be a property settlement rather than alimony bockoven v bockoven so 2d fla dist ct app see also salomon v salomon so 2d fla payments terminating upon wife's failure to own or reside in designated residence are not alimony but a property settlement to the extent some portion of the monthly payment was intended for and in fact expended on the care of the couple's jointly owned pets it is consistent with a property settlement rather than alimony under florida law since the payments at issue were part of a property settlement mr burns's liability for them would have survived petitioner's death see salsman v salsman so 2d fla dist ct app under separation agreement husband was obligated to make mortgage payments on marital home that was to become wife's sole property husband's obligation to make mortgage payments survived wife's death see also mcintyre v mcintyre supra pincite since payor spouse's liability for periodic_payments was incurred in exchange for other_property rights of payee spouse payments were property settlement and liability for them survived payor spouse's death pursuant to florida law the msa gave petitioner a vested property right in and mr burns had a corresponding liability to petitioner or her estate for the payments of dollar_figure per month until the marital home was sold consequently mr burns's liability to make the payments would not have been extinguished by petitioner's death but would have continued until the marital home was sold as a result the payments totaling the dollar_figure received by petitioner in fail to qualify as alimony because they do not satisfy sec_71 because we hold in petitioner's favor on the foregoing basis we do not address petitioner's contention that the msa was the product of mistake insofar as it failed to designate that the dollar_figure monthly payments were not includible in gross_income under sec_71 and not allowable as a deduction under sec_215 as provided in sec_71 to reflect the foregoing decision will be entered for petitioner
